Citation Nr: 0121535	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  94-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease.

2.  Entitlement to service connection for esophagitis.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an increased disability evaluation for 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.  
The veteran appealed the decisions to the Board.

In July 1993, the veteran and his wife testified before a 
hearing officer at the RO.  In September 1996, he testified 
at a personal hearing held at the Board in Washington, D.C., 
before a Member of the Board who remanded the case to the RO 
to obtain additional evidence and readjudication of the 
claim.  Completing the remand instructions, the RO again 
denied the claim and the case was returned to the Board for 
appellate determination.  The Member of the Board who 
conducted the veteran's September 1996 personal hearing is no 
longer with the Board.  Since the law requires that the Board 
Member who conducts a hearing on an appeal must participate 
in any decision made on that appeal, see 38 C.F.R. § 20.707 
(1999), the VA, in a letter dated in December 1999, addressed 
to the veteran, informed him of his right to a hearing before 
another Member of the Board, and requested that he provide a 
response as to whether such a hearing was desired.  In a 
letter dated later in December 1999, the veteran related that 
did not want an additional hearing.

In March 2000 the Board rendered a decision involving this 
claim, denying service connection based on the principles of 
well groundedness and denying an increased evaluation for the 
veteran's service connected dermatitis.  In February 2001 the 
United States Court of Appeals for Veterans Claims (Court) 
granted the Secretary's unopposed motion to vacate and remand 
the Board decision due to the recent enactment of the 
Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).


REMAND

In an October 1995 letter, A. Bello, M.D., of Duke University 
Medical Center, a specialist in rheumatology/immunology, 
related that the veteran currently carries the diagnosis of 
limited scleroderma/CREST syndrome for which the physician 
had been following him for approximately two and a half 
years.  After a thorough review of the veteran's chart, the 
physician related that the veteran has had signs and symptoms 
that can be associated with this syndrome as early as 1973.  
Prior to rheumatology evaluation in May 1993, the veteran was 
carrying several diagnoses, including dyshidrotic eczema and 
chronic hand dermatitis, which only improved with high dose 
steroids.  It was the physician's opinion that those were 
early manifestations of limited scleroderma.

During the veteran's personal hearing before a Member of the 
Board in September 1996, the veteran reiterated his testimony 
pertaining to the current and past condition of his hands and 
feet.  He also related that he was taking prescribed 
medications for his skin condition, which he claimed were 
having adverse effects on his system, to include weight gain 
and esophagitis.

The veteran underwent VA dermatology examination in August 
1997; specifically, to ascertain the nature, extent and 
characteristics of his skin condition.  On examination, his 
hands were cold with the distal tips purple and there were 
areas of fissuring noted in the tips of the fingers.  There 
was no active drainage from the tips of his fingers, but 
there was some crusting.  The diagnosis was probable CREST 
syndrome.  The examiner explained that CREST is a syndrome in 
which the "C" stands for calcinosis; "R" for Raynaud's; "E" 
for esophageal dysmotility; "S" for sclerodactyly; and "T" 
for telangiectasia.  Further, the physician reiterated that 
Raynaud's phenomenon is part of the syndrome and the syndrome 
is a chronic condition resulting in significant disability, 
especially with the use of the hands.  In an April 1998 
addendum to the August 1997 VA examination report, the 
examining physician noted that, after review of the file, he 
agreed with Dr. Bello that the CREST syndrome began in 1973 
and that the syndrome was probably not related to any of the 
other diagnoses that the veteran was carrying, such as eczema 
and dermatitis.  In summation, the physician pointed out that 
the features of CREST syndrome include Raynaud's phenomenon, 
and that eczema and CREST syndrome are different entities.

Subsequent to the Board's March 2000 decision, the veteran 
and his representative submitted a new medical opinion from a 
private physician, dated in July 2001.  This physician noted 
that in order to render his opinion he carefully reviewed the 
veteran's service medical records, post-service medical 
records, VA records, and that he interviewed the veteran and 
his spouse and performed a medical literature search.  It was 
his opinion that the veteran's inservice problems were likely 
the first manifestations of his currently diagnosed 
scleroderma.  This physician also opined that the VA opinion 
of April 1998 misinterpreted the earlier opinion of Dr. 
Bello.  

A review of the three opinions of record shows that there is 
a difference of opinion regarding when the veteran's 
scleroderma/CREST syndrome began.  Dr. Bello's opinion is 
vaguely worded.  The VA opinion notes onset in 1973.  The 
veteran's private physician has voiced an opinion that the 
veteran's inservice skin disorder was the first manifestation 
of his currently diagnosed scleroderma/CREST syndrome.

A review of the medical evidence of record indicates that the 
first post-service record regarding the veteran's skin 
disorder is dated in August 1973.  It consists of a one line 
entry noting severe dermatitis, chronic, distal phalanges.  
Lidex cream, and Neutrogena soap were prescribed and the 
veteran was directed to return if there was no improvement 
after one week.  The next entry is dated in March 1975 and 
does not involve a skin disorder.  A statement from Dr. 
James, the veteran's then private physician, dated in October 
1973 notes that the veteran had been under treatment for a 
long period of time for a hand condition he contracted while 
in the Army overseas.  

The statement of Dr. James verifies continuity of treatment 
for a hand condition from service to 1973.  The question 
remains, however, if this disorder was in fact the early 
manifestation of his currently diagnosed scleroderma.  The 
veteran's most recent private medical opinion states that it 
was.  The VA opinion, rendered in April 1998 held that the 
syndrome was probably not related to any of the other 
diagnoses that the veteran was carrying, such as eczema and 
dermatitis.

It does not appear that an attempt has been made to obtain 
clinical records of treatment for the period dating from the 
veteran's separation from service in June 1960 to August 
1973.  As the difference in medical opinion involves the 
question of whether the veteran's hand/skin disorder was an 
early manifestation of his currently diagnosed scleroderma, 
the Board concludes that it would be helpful to the 
disposition of this claim to obtain more detailed records of 
treatment for the thirteen year period from separation from 
service to the next treatment record involving the hand/skin 
condition.

The veteran has reported that he underwent private medical 
treatment from Dr. W.D. James from 1960 to 1971, from Dr. 
P.F. White from 1971 to 1973, and from Dr. P.R. Rankin from 
early 1973 to late 1973.  He also reported that he worked at 
the Condor Hosiery Mill from 1960 to 1966.  He stated that he 
ended his employment there because of bleeding from his 
hands.

With regard to the veteran's claim for service connection for 
a back disorder, the Board notes that the veteran has claimed 
that this issue is inextricably intertwined with the issue of 
service connection for scleroderma/CREST Syndrome.  He has 
asked that the claims for service connection for a back 
disorder, esophagitis and Raynaud's phenomenon be held in 
abeyance until a decision is made regarding service 
connection for scleroderma/CREST Syndrome.  The Board agrees, 
as the veteran has argued that these three claims for service 
connection are manifestations of scleroderma/CREST Syndrome.  
Likewise, the Board concludes that the veteran's claim for 
entitlement to an increased evaluation for dermatitis is 
inextricably intertwined with the issue of service connection 
for scleroderma/CREST Syndrome.  As noted above, it is the 
veteran's argument that his skin condition is a manifestation 
of scleroderma/CREST Syndrome.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist claimants in developing 
evidence in connection with their claims.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the VCAA, and for the foregoing 
reasons, a remand in this case is required.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
private medical care providers who 
treated the veteran for his hand/skin 
disability from June 1960 to August 1973.  
After obtaining any necessary releases, 
the records of all private medical 
treatment identified, to specifically 
include records from Dr. W.D. James from 
1960 to 1971, from Dr. P.F. White from 
1971 to 1973, and from Dr. P.R. Rankin 
from early 1973 to late 1973 should be 
associated with the claims folder.  

2.  Additionally, the veteran should be 
requested to provide information 
regarding his employment at Condor 
Hosiery Mills from 1960 to 1966.  An 
attempt should be made to secure any 
information regarding the effect his skin 
disability had on his employment there.

3.  After the foregoing records are 
obtained, the veteran should be accorded 
a VA examination to determine if it is at 
least as likely as not that his inservice 
skin disorder was an early manifestation 
of his presently diagnosed 
scleroderma/CREST Syndrome.  All clinical 
findings should be reported in detail.  
The claims folder must be made available 
for review by the examiner in conjunction 
with the examination and the examiner 
must report that the claims folder has 
been reviewed.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

5.  Following completion of the above 
actions, the RO should again review the 
veteran's claims.  If the determination 
remains adverse, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




